          Case 1:18-cv-10936-JSR Document 24 Filed 12/17/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------- x
                                                      :
MARTIN TROTT and CHRISTOPHER SMITH, as Joint :
Official Liquidators and Foreign Representatives of   :
PLATINUM PARTNERS VALUE ARBITRAGE FUND :
L.P. (in OFFICIAL LIQUIDATION) and PLATINUM           :            No. 18 Civ. 10936 (JSR)
PARTNERS VALUE ARBITRAGE FUND L.P. (in                :
OFFICIAL LIQUIDATION),                                :
                                                      :
                              Plaintiffs,             :
                                                      :
                       v.                             :
                                                      :
PLATINUM MANAGEMENT (NY) LLC, et al.,                 :
                                                      :
                                          Defendants. :

---------------------------------------- X

                                 NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that the undersigned hereby appears as counsel on behalf of

defendant David Bodner. The undersigned certifies that he is admitted to practice before this

Court and requests that all future notices given or required to be given in this proceeding, and all

papers filed in this proceeding, be served upon the undersigned at the address set forth below.

Dated: December 17, 2018
       New York, New York

                                              CURTIS, MALLET-PREVOST,
                                               COLT & MOSLE LLP

                                      By:     /s/ Eliot Lauer
                                              Eliot Lauer
                                              101 Park Avenue
                                              New York, New York 10178
                                              Tel.: (212) 696-6000
                                              Fax: (212) 697-1559
                                              Email: elauer@curtis.com

                                              Attorneys for Defendant David Bodner
